     Case 2:19-cr-00304-RFB-VCF Document 140 Filed 01/19/21 Page 1 of 2



 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                                  Case No. 2:19-cr-00304-RFB-NJK
 7                       Plaintiff,                                   EMERGENCY ORDER
 8           v.
 9    LATONIA SMITH,
10                      Defendant.
11
12            Before the Court is Latonia Smith’s Emergency Motion to Compel [ECF No. 136]. Based
13   on the Motion, the Court finds that Smith has recently been denied necessary access to her attorney
14   in preparation for the hearing scheduled for January 21. Smith has not been able to effectively
15   communicate with her attorney since January 12, 2021—which was the only meaningful
16   interaction for more than two weeks. The Court further finds that Federal Medical Center in Ft.
17   Worth, Texas has not provided Smith’s counsel with an appropriate address for her to receive legal
18   mail and that, in fact, counsel was provided with an inaccurate mailing address. Staff have also
19   provided inconsistent and contradictory information about when and how Smith can communicate
20   with her attorney. The Court finally finds that Smith is legally and constitutionally required to have
21   meaningful access to her attorney in preparation for the competency hearing and that she has not
22   had this required communication with her counsel.
23
            Accordingly,
24
            IT IS THEREFORE ORDERED that the Emergency Motion to Compel [ECF No.
25
     136] is GRANTED. The Court ORDERS the Federal Medical Center in Ft. Worth, Texas,
26
     where Smith is detained shall arrange her to have two separate sessions of two hours each with
27
     her counsel. These sessions must occur by videoconference or by telephone. These conferences
28
     Case 2:19-cr-00304-RFB-VCF Document 140 Filed 01/19/21 Page 2 of 2



 1   may NOT be overheard by facility staff. Such sessions must be coordinated with counsel’s
 2   schedule and must occur prior to January 20, 2021 9:00 p.m. PST.
 3          IT IS FURTHER ORDERED that the Federal Medical Center shall provide Smith’s
 4   counsel with an accurate address where Smith can receive legal mail.
 5          IT IS FURTHER ORDERED that the Warden of this facility is directed to ensure that
 6   this Court’s court is complied with by the FMC in Ft. Worth. Failure to comply with this order
 7   may result in monetary or other coercive and punitive sanctions directed at the BOP and the
 8   Warden.
 9          IT IS FURTHER ORDERED that government counsel is directed to provide a copy of
10   this Order on the appropriate regional counsel for the Bureau of Prisons which represents the
11   FMC in Ft. Worth.
12
13
            DATED: January 19, 2021.
14
15                                           _______________________________________
                                             RICHARD F. BOULWARE, II
16                                           UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
